             Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 1 of 16

                                                                                         USO10574071B2

(12 )    United States Patent                                            ( 10 ) Patent No.: US 10,574,071 B2
         Zhijian                                                         (45 ) Date of Patent:   Feb. 25 , 2020
(54 ) BAG OR LUGGAGE WITH USB CHARGING                                     10,130,163 B2 * 11/2018 Zhijian              A45F 4/02
          CONNECTOR                                                  2002/0198031 Al 12/2002 Holmes
                                                                     2005/0140331 A1 * 6/2005 McQuade                 A45C 15/00
(71) Applicant: Li Zhijian , Fujian (CN )                                                                                320/101
                                                                     2007/0297149 A1 * 12/2007 Richardson            G06F 1/1626
                                                                                                                          361/731
(72) Inventor: Li Zhijian , Fujian (CN )                             2008/0011799 Al        1/2008 Chang
                                                                     2008/0125164 A1        5/2008 Singh
 ( * ) Notice : Subject to any disclaimer , the term of this         2008/0210728 A1 *      9/2008 Bihn                 A45F 3/04
                 patent is extended or adjusted under 35             2009/0061926 Al        3/2009 Lee
                                                                                                                          224/576
                 U.S.C. 154 (b ) by 18 days.                         2009/0224722 A1        9/2009 Causey
(21) Appl. No .: 14 /836,104                                         2009/0276089 A1       11/2009 Bartholomew        G06Q 10/02
                                                                                                                          700/235
                                                                     2011/0110514 Al          5/2011 Gustavsson
( 22 ) Filed : Aug. 26 , 2015                                        2012/0262117 A1 * 10/2012 Ferber                 HO2J 7/0047
                                                                                                                          320/111
(65 )               Prior Publication Data                                                     (Continued )
          US 2016/0141904 A1          May 19 , 2016                              FOREIGN PATENT DOCUMENTS
( 30 )             Foreign Application Priority Data                KR             2014132850 A       11/2014
  Nov. 18 , 2014          (CN )                2014 2 0692148 U
                                                                    Primary Examiner — Richard V Muralidar
(51) Int. Cl.                                                       (74 ) Attorney, Agent, or Firm Jennifer Meredith , Esq .;
          HO2J 7700                (2006.01)                        Meredith Attorneys, PLLC
(52 ) U.S. CI.
      CPC           H02J 770054 ( 2013.01 ); H02J 770042            (57)                       ABSTRACT
                     (2013.01) ; HO2J 2007/0062 ( 2013.01 )         A backpack for convenient charging , the backpack compris
(58 ) Field of Classification Search                                ing : a backpack body with a battery storage space to
      CPC . HO2J 770054; HO2J 770042 ; HO2J 2007/0062               accommodate a storage battery unit ; at least one strap
      USPC                      320/103, 107, 111; 224/902          connected to the backpack body, where at least one strap has
          See application file for complete search history.         a fixture for fixing a product to be charged and a power cable
(56 )                     References Cited                          output port proximal to the fixture ; wherein the backpack
                                                                    body further includes at least one cable passage leading from
                  U.S. PATENT DOCUMENTS                             the battery storage space to the power cable output port to
                                                                    accommodate at least one power cable each with a first end
         6,816,760 B1 * 11/2004 Namaky              G06F 11/2733    and a second end, wherein at least one of the first end and
         6,870,089 B1 * 3/2005 Gray
                                                         701/33.2
                                                     HO1L 31/042
                                                                    the second end of the at least one power cable is connected
                                                          136/200
                                                                    to the storage battery unit to be charged .
         7,914,306 B1 *     3/2011 Blackwell        HOIR 13/5213
                                                         439/135                    17 Claims, 10 Drawing Sheets
                                          1

                                         11
                                                                                        2-2

                                                                                          12




                                                                                         2-1
         Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 2 of 16


                                                 US 10,574,071 B2
                                                          Page 2

( 56 )                 References Cited
                U.S. PATENT DOCUMENTS
 2012/0299528 A1       11/2012    Scarmozzino
 2013/0026726 A1         1/2013   Thomas
 2013/0162389   A1      6/2013    Crucs
 2013/0214931   Al      8/2013     Chia
 2013/0249673   Al      9/2013    Ferrari
 2014/0002239   Al      1/2014 Rayner
 2014/0061273   A1 *    3/2014 Bullivant          A45F 3/04
                                                    224/576
 2014/0171132   Al 6/2014 Ziemianska
 2014/0327401   A1 11/2014 Pickens
 2015/0296644   A1 10/2015 Chin
 2015/0318716   A1 11/2015 Pickens
  2015/0326044 A1 * 11/2015 Ashley              HO2J 7/0054
                                                    320/103
 2015/0359127   A1     12/2015 Daoura
 2015/0366333   A1     12/2015 Zhijian
 2016/0141904   A1      5/2016 Zhijian
 2018/0152037   A1      5/2018 Yu
 2018/0198295   A1      7/2018 Warney
* cited by examiner
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 3 of 16


U.S. Patent       Feb. 25 , 2020   Sheet 1 of 10        US 10,574,071 B2




                                                                   F1IGURE


        M               01                         21
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 4 of 16


U.S. Patent       Feb. 25 , 2020   Sheet 2 of 10       US 10,574,071 B2




                                                   .
                                                            F2IGURE


                                                       16




                       a
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 5 of 16


U.S. Patent       Feb. 25 , 2020           Sheet 3 of 10   US 10,574,071 B2




                                                                        3FIGURE
                                              ren
                                            .
                                   porno
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 6 of 16


U.S. Patent       Feb. 25 , 2020    Sheet 4 of 10     US 10,574,071 B2




   u
                                                              el

                                   ? ? ??




                                                                  F4IGURE
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 7 of 16


U.S. Patent       Feb. 25 , 2020       Sheet 5 of 10   US 10,574,071 B2




              4      14
                                 2-2




                             5
                                       FIGURE 5
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 8 of 16


U.S. Patent       Feb. 25, 2020   Sheet 6 of 10       US 10,574,071 B2




                                    s1                    12



    F6IGURE
                                   TT



                                  ?
    Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 9 of 16


U.S. Patent       Feb. 25 , 2020   Sheet 7 of 10      US 10,574,071 B2




      F7IGURE



                       7
                       2-2
                       (
                       )                           12
   Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 10 of 16


U.S. Patent      Feb. 25, 2020   Sheet 8 of 10         US 10,574,071 B2




    11



                                                 IAS




                 2-2                ?




                                                                 F8IGURE
   Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 11 of 16


U.S. Patent         Feb. 25 , 2020    Sheet 9 of 10   US 10,574,071 B2




                                              2-1




            *****

       11           2
                    -
                    Z
                                 12


                                                                      F9IGURE
           Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 12 of 16


U.S. Patent               Feb. 25 , 2020   Sheet 10 of 10    US 10,574,071 B2




                     2
                     -
                     a
                                 12                   2-1


F10IGURE



           2       11
         Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 13 of 16


                                                    US 10,574,071 B2
                               1                                                                     2
    BAG OR LUGGAGE WITH USB CHARGING                                     The power cable outlet may be provided in a groove on
               CONNECTOR                                              the side of the bag or luggage, and the dust cap may be at
                                                                      the opening of the groove , which is overturning connected
                    TECHNICAL FIELD                                   to the groove .
                                                                 5       The power cable outlet may be provided on any edge of
   The present invention model relates to a bag or luggage ,          the nameplate .
especially a bag or luggage for convenient charging of                   The power cable outlet may be provided on either side of
personal devices such as smart phones, tablets or any device          the fastener.
that requires recharging .                                               For the convenience of the configuration of the USB
                                                                10 extension cable , the bag or luggage body is provided with a
         BACKGROUND OF THE INVENTION                               cable laying channel from the power storage device placing
                                                                      space to the power cable outlet for the penetration of the
  Bags and luggage have become a necessity in our every               USB extension cable .
day lives, such as backpacks (student backpacks and outdoor              In order to prevent the loss of the bag or luggage , the
backpacks), travel boxes , briefcases, lady handbags, shoul- 15       female connector of the USB extension cable is further
der bags and so on . With the constant development of our             equipped with a Bluetooth anti-lost alarm , which is used to
society, diverse portable digital devices are emerging in our         connect to the Bluetooth device on the product to be
lives, and we rely more and more on them , including tablet           charged.
computers , cellphones, digital cameras, video cameras and               For real-time positioning or location of the bag or luggage
the like . In addition to containing the stuff, people wantmore 20    for convenient charging provided by the utility model, the
functionality from the bags and luggage. For example,                 female connector of the USB extension cablemay be further
charging the portable digital devices. Especially for tourists ,      equipped with a GPS device for positioning (or locating ).
field staff and those making long-term business trips, it is not         For the convenience of charging during traveling, the
easy to charge their digital devices when the battery is dying ,      power cable outlet is on a shoulder strap of the bag .
causing a lot of inconvenience and trouble in their works and 25         Compared with the prior art, the utility model enjoys the
lives . The present bags and luggage are equipped with no             following advantages: (1 ) The utility model provides a bag
charging function , or a portable power source is provided in         or luggage for convenient charging, which enables a user to
a bag or luggage for charging . It is necessary to open the bag       charge a product needing to be charged conveniently at any
or luggage for charging, which is quite inconvenient.                 time or any place during traveling, without necessarily
                                                                 30   opening the bag or luggage, nor taking out the power source
              SUMMARY OF THE INVENTION                                for charging . In addition , the charging interface is featured
                                                                      with waterproof and dust-proof functions, resulting in reli
   The present invention intends to overcome the disadvan             able performance ; ( 2 ) The bag or luggage for convenient
tages stated above, and provides a type ofbag or luggage for           charging provided by the utility model is equipped with a
convenient charging , which enables the user to charge a 35 Bluetooth anti- lost alarm . When the user is at a certain
device or product needing to be charged conveniently at any distance away from the bag or luggage for convenient
time or any place during traveling, without necessarily               charging , the Bluetooth anti- lost alarm is going to send an
opening the bag or luggage, nor taking out the power source           alarm signal to remind the user, so that it is efficient to
for charging.                                                         prevent the loss of the bag or luggage; (3 ) The bag or
   The present invention is realized in the following way: a 40 luggage for convenient charging provided by the utility
type of bag or luggage for convenient charging , comprising           model is further equipped with a GPS device for positioning ,
the luggage body, wherein , a placing space for placing an            for real-time positioning the bag or luggage .
electrical storage device is provided inside the bag or
luggage body , and a power cable outlet on the outer surface                BRIEF DESCRIPTION OF THE DRAWINGS
of the bag or luggage body; the bag or luggage further           45
comprises a USB extension cable on the body of the                     The utility model is further described as follows with
luggage, and the male connector of the USB extension cable            reference to drawings and embodiments :
is inside the bag or luggage body, which is used to connect           FIG . 1 is a structural schematic diagram of embodiment
to the electrical storage device in the electrical storage          1 of the utility model;
device placing space; the female connector is in the power      50 FIG . 2 is a structural schematic diagram of the USB
cable outlet or exposed outside the power cable outlet, and        extension cable of embodiment 2 of the utility model;
the female connector may be equipped with a sheath for                FIG . 3 is a structural schematic diagram of embodiment
water proofing wrapped on the outer surface of the female          3 of the utility model;
connector.                                                             FIG . 4 is a structural schematic diagram of embodiment
   During traveling , when the battery of the product to be     55 4 of the utility model;
charged is dying, it is only necessary to plug the charging            FIG . 5 is a structural schematic diagram of embodiment
interface of the product to be charged into the female             5 of the utility model;
connector of the USB extension cable , then the charging              FIG . 6 is a structural schematic diagram of embodiment
starts , without necessarily opening the bag or luggage , nor      6 of the utility model;
taking out the power source for charging .                      60    FIG . 7 is a structural schematic diagram of embodiment
    The sheath may be further equipped with a dust cap for         7 of the utility model;
dust proofing                                                         FIG . 8 is a structural schematic diagram of embodiment
    The power cable outlet may be provided on the surface of       8 of the utility model;
the bag or luggage, the female connector is exposed outside            FIG . 9 is a structural schematic diagram of embodiment
the power cable outlet, and the dust cap is attached on the     65 9 of the utility model ;
side of the female connector, which is overturning connected          FIG . 10 is a structural schematic diagram of embodiment
to the side of the female connector.                                  10 of the utility model .
         Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 14 of 16


                                                   US 10,574,071 B2
                              3                                                                   4
  Description of the symbols in the drawings: 1. bag or             connected to the power storage device in the power storage
luggage body; 2. USB extension cable ; 2-1. male connector;         device placing space ; the female connector 2-2 is exposed
2-2 . female connector; 3. sheath ; 4. duct cap ; 5. groove ; 6 .   outside the power cable outlet, and the female connector 2-2
nameplate ; 7. fastener; 8. cable laying channel; 9. Bluetooth      is equipped with a sheath 3 for water proofing wrapped on
anti-lost alarm ; 10. GPS device ; 11. shoulder strap ; 12. 5       the outer surface of the female connector 2-2 .
external USB connecting line ; and power cable outlet 14 .             FIG . 5 shows embodiment 5 of the utility model, which is
                                                                    a lady handbag comprising the bag body 1, wherein , a
          DETAILED DESCRIPTION OF THE                               placing space for placing an electrical storage device (which
                 EMBODIMENTS                                        is not shown in the drawing) is provided inside the bag body
                                                                 10 1, and a power cable outlet at the bottom on the side of the
   The content of the utility model is further described in         bag body 1 ; the bag further comprises a USB extension cable
detail as follows with reference to the drawings for speci          2 on the bag body 1, and the male connector 2-1 of the USB
fication and specific embodiments .                                 extension cable 2 is connected to the power storage device
   FIG . 1 shows embodiment 1 of the utility model, which is        in the power storage device placing space ; the female
a backpack comprising the bag body 1, wherein , a placing 15 connector 2-2 is at the power cable outlet 14, and the dust
space for placing an electrical storage device (which is not        cap 4 is at the opening of the groove 5 , which is overturning
shown in the drawing) is provided inside the bag body 1 , and       connected to the groove 5 .
a power cable outlet on the side of the bag body 1; the bag             FIG . 6 shows embodiment 6 of the utility model, which is
further comprises a USB extension cable 2 on the bag body           a briefcase comprising the case body 1, wherein , a placing
1 , and the male connector 2-1 of the USB extension cable 2 20      space for placing an electrical storage device (which is not
is connected to the power storage device in the power               shown in the drawing ) is provided inside the case body 1,
storage device placing space ; the female connector 2-2 is          and a power cable outlet at the bottom on the side of the case
exposed outside the power cable outlet, and the female              body 1 ; the case further comprises a USB extension cable 2
connector 2-2 is equipped with a sheath 3 for water proofing        on the case body 1 , and themale connector 2-1 of the USB
wrapped on the outer surface of the female connector 2-2 ; 25       extension cable 2 is connected to the power storage device
the male connector 2-2 is further equipped with a Bluetooth         in the power storage device placing space ; the power cable
anti- lost alarm 9 , which is used to connect to the Bluetooth      outlet is below the nameplate 6 , and the female connector
device on the product to be charged , and a GPS device 10 for       2-2 is at the power cable outlet.
positioning                                                             FIG . 7 shows embodiment 7 of the utility model, which is
   During traveling , when the battery of the product to be 30      a briefcase . The difference between this embodiment and the
charged is dying , it is only necessary to plug the external        embodiment 6 is that: the power cable outlet is below the
USB connecting line 12 to the female connector 2-2 of the           fastener 7, and the female connector 2-2 is in the power
USB extension cable then the charging starts, without               cable outlet .
necessarily opening the bag or luggage, nor taking out the              FIG . 8 shows embodiment 8 of the utility model, which is
power source for charging.                                     35   a shoulder bag comprising the bag body 1, wherein , a
    FIG . 2 shows embodiment 2 of the utility model, which is       placing space for placing an electrical storage device (which
different to the embodiment 1 that the sheath 3 is further          is notshown in the drawing) is provided inside the bag body
equipped with a dust cap 4 for dust proofing, and the dust          1 , and a power cable outlet on the side of the bag body 1; the
cap 4 is attached on the operative end ( 16 ) of the female         bag further comprises a USB extension cable 2 on the bag
connector 2-2, which is overturning connected to the side of 40     body 1, and the male connector 2-1 of the USB extension
the female connector 2-2 . As can be seen the shealth does not cable 2 is connected to the power storage device in the
cover the operative end of the female connector, but the       power storage device placing space ; the female connector
removable dust cap 4 does. The term operative end ( 16 )       2-2 is exposed outside the power cable outlet, and the female
refers to the end of the female connector that receives the    connector 2-2 is equipped with a sheath 3 for water proofing
male connector.                                             45 wrapped on the outer surface of the female connector 2-2 .
  FIG . 3 shows embodiment 3 of the utility model, which is       FIG . 9 shows embodiment 9 of the utility model, which is
a rod box comprising the box body 1, wherein , a placing an outdoor backpack comprising the bag body 1 , wherein , a
space for placing an electrical storage device (which is not placing space for placing an electrical storage device is
shown in the drawing) is provided inside the box body 1, and provided inside the bag body 1, and a power cable outlet on
a power cable outlet on the side of the box body 1; the box 50 a shoulder strap of the bag body 1 ; the bag further comprises
further comprises a USB extension cable 2 on the box body a USB extension cable 2 on the bag body 1, and the male
1 , and the male connector 2-1 of the USB extension cable 2     connector 2-1 of the USB extension cable 2 is connected to
is connected to the power storage device in the power the power storage device in the power storage device placing
storage device placing space ; the female connector 2-2 is space ; the female connector 2-2 is exposed outside the
exposed outside the power cable outlet, and the female 55 power cable outlet, and the female connector 2-2 is equipped
connector 2-2 is equipped with a sheath 3 for water proofing with a sheath 3 for water proofing wrapped on the outer
wrapped on the outer surface of the female connector 2-2, surface of the female connector 2-2 ; the bag or luggage body
and the external USB connecting line 12 connected to the 1 is provided with a cable laying channel 8 from the power
female connector 2-2 .                                          storage device placing space to the power cable outlet for the
    FIG . 4 shows embodiment 4 of the utility model,which is 60 penetration of the USB extension cable 2 .
a gentlemen handbag comprising the bag body 1, wherein a          FIG . 10 shows the embodiment 10 of the utility model,
placing space for placing an electrical storage device (which which is an outdoor backpack . The difference between this
is not shown in the drawing ) is provided inside the bag body embodiment and the embodiment 9 is that: the power cable
 1, and a power cable outlet (which is not shown in the outlet is on the side of the bag body 1 .
drawing) on the surface of the bag body 1; the bag further 65 With reference to the claims, the present invention pro
comprises a USB extension cable 2 on the bag body 1 , and vides a bag or luggage for convenient charging, comprising :
the male connector 2-1 of the USB extension cable 2 is              a luggage body (1 ) having a placing space for placing a
          Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 15 of 16


                                                  US 10,574,071 B2
                              5                                                                     6
power storage device inside the luggage body and a power                   it in a flat position and wherein the sheath is above and
cable outlet on the outer surface of the luggage body ( 1) ; a            covers the power cable outlet,
USB extension cable (2 ) having a male connector (2-1 ) and             wherein the sheath does not cover the operative end of the
a female connector (2-2 ) on the luggage body (1 ),wherein                 female connector which is exposed and fixedly attached
the male connector (2-1 ) of the USB extension cable is 5                  above the exteriorof the bag such that the operative end
inside the luggage body ( 1 ) and is used to connect to the                of the female connector does not need to bemoved and
power storage device in the placing space ; wherein the                     the bag or luggage body does not need to be opened to
 female connector (2-2) is in the power cable outlet or                     accept a charging interface of a product to be charged .
exposed outside the power cable outlet, and the female                   2. The bag or luggage for convenient charging according
connector (2-2 ) is equipped with a sheath (3 ) wrapped on the 10     to claim 1, wherein the sheath is further equipped with a dust
outer surface of the female connector ( 2-2 ) for water proof         cap for dust proofing and the dust cap is movable to cover
ing. The term “ luggage body” includes any bag , bag body ,           and uncover the operative end of the female connector.
purse , backpack , luggage or the like. The placing space                3. The bag or luggage for convenient charging according
would typically be a pocket on the inside of the luggage
body that holds the power storage device . The power storage 15       to claim 2, wherein the power cable outlet is provided on the
device may be any device capable of charging a device . The           surface of the bag or luggage body, the female connector is
sheath (3 ) may be further equipped with a dust cap (4 ) for          exposed outside the power cable outlet, and the dust cap is
dust proofing . The power cable outlet is provided on the             attached on the side of the female connector.
surface of the luggage body, the female connector (2-2 ) is             4. The bag or luggage for convenient charging according
exposed outside the power cable outlet, and the dust cap (4 ) 20      to claim 1,wherein the power cable outlet is provided on any
is attached on the side of the female connector (2-2 ). The           edge of a nameplate .
power cable outlet may be provided in a groove (5 ) on the               5. The bag or luggage for convenient charging according
side of the luggage body, the female connector is in the              to claim 1 , wherein the power cable outlet is provided on
power cable outlet, and the dust cap is at the opening of the         either side of a fastener .
groove and connected to the groove . The power cable outlet 25           6. The bag or luggage for convenient charging according
may be provided on any edge of a nameplate (6 ). The power            to claim 1 , wherein the bag or luggage body is provided with
cable outlet is provided on either side of a fastener ( 7 ).The       a cable laying channel from the power storage device
 luggage body may be provided with a cable laying channel             placing space to the power cable outlet for the penetration of
(8 ) from the power storage device placing space to the power         the USB extension cable .
cable outlet for the penetration of the USB extension cable 30           7. The bag or luggage for convenient charging according
( 2 ). The male connector of the USB extension cable is               to claim 1, wherein at least one of the male connector and
 further equipped with a wireless technology standard for             the female connector of the USB extension cable is further
exchanging data over short distances (e.g. BluetoothTM ) as           equipped with a wireless technology standard for exchang
an anti-loss alarm (9 ), which is used to connect to the device       ing data over short distances as an anti-loss alarm , which is
on the product to be charged . The BluetoothTM on the USB 35          used to connect to the device on the product to be charged .
extension cable would connect with the BluetoothTM on , for              8. The bag or luggage for convenient charging according
example , a phone and could be used to locate the luggage             to claims 1 , wherein at least one of the male connector and
body . The male connector of the USB extension cable may              the female connector of the USB extension cable is further
be further equipped with a GPS device ( 10 ) for positioning .        equipped with a GPS device for positioning .
 The term positioning may be interchanged with locating . 40             9. The bag or luggage for convenient charging according
 The power cable outlet may be on a shoulder strap ( 11 ) of          to claim 1, wherein the power cable outlet is on a shoulder
the bag.                                                              strap of the bag or a side panel or a front part of the bag or
     The specific embodiments above are only detailed expla           luggage .
nation on the technical solutions of the utility model, and the          10. A bag or luggage for convenient charging, comprising:
utility model is not limited only by the embodiments above . 45          a bag or luggage body having a placing space for placing
Any improvement or replacement based on the principle of                    a power storage device inside the bag or luggage body
the utility model shall be within the protection scope defined              and a power cable outlet on the outer surface of the bag
 in claims of the utility model.                                            or luggage body and a cable laying channel from the
                                                                            placing space to the power cable outlet for the penetra
   I claim :                                                     50         tion of a USB extension cable having a male connector
   1. A bag or luggage for convenient charging, comprising:                 and a female connector on the bag or luggage body
  a bag or luggage body having a placing space for placing                  having four sides and an operative end ;
      a power storage device inside the bag or luggage body              wherein the male connector of the USB extension cable is
      and a power cable outlet on the outer surface of the bag              inside the bag or luggage body and is used to connect
      or luggage body;                                           55         to the power storage device in the placing space ;
  a USB extension cable having a male connector and a                    wherein the female connector is retained outside and
      female connector having four sides and an operative                  adjacent to the power cable outlet with one side of the
     end ,                                                                  four sides of the female connector in communication
  wherein the male connector of the USB extension cable is                 with the bag or luggage body, and the other three sides
     inside the bag or luggage body and is used to connect 60              of the female connector are covered by a waterproof
     to the power storage device in the placing space ;                    sheath that protects the female connector and provides
  wherein the female connector is retained outside and                     it in a flat position , wherein the sheath is above and
     adjacent to the power cable outlet with one side of the               covers the power cable outlet, wherein the sheath does
     four sides of the female connector in communication                  not cover the operative end of the female connector
     with the bag or luggage body, and the other three sides 65           which is exposed and fixedly attached above the exte
     of the female connector are covered by a water proof                 rior of the bag such that the operative end of the female
     sheath that protects the female connector and provides                connector does not need to be moved and the bag or
         Case 6:21-cv-00453-ADA Document 1-2 Filed 04/30/21 Page 16 of 16


                                                   US 10,574,071 B2
                              7                                        8
      luggage body does not need to be opened to accept a
      charging interface of a product to be charged .
   11. The bag or luggage for convenient charging according
to claim 10 , wherein the sheath is further equipped with a
dust cap for dust proofing and the dust cap is movable to         5
cover and uncover the operative end of the female connector.
   12. The bag or luggage for convenient charging according
to claim 10 , wherein the power cable outlet is provided on
the surface of the bag or luggage body , the female connector
is exposed outside the power cable outlet, and a dust cap is 10
attached on the side of the female connector .
   13. The bag or luggage for convenient charging according
to claim 10 , wherein , the power cable outlet is provided on
any edge of a nameplate .
   14. The bag or luggage for convenient charging according 15
to claim 10 , wherein the power cable outlet is provided on
either side of a fastener .
   15. The bag or luggage for convenient charging according
to claim 10 , wherein at least one of the male connector and
the female connector of the USB extension cable is further 20
equipped with a wireless technology standard for exchang
ing data over short distances as an anti -loss alarm , which is
used to connect to the device on the product to be charged .
   16. The bag or luggage for convenient charging according
to claim 10 , wherein at least one of the male connector and 25
the female connector of the USB extension cable is further
equipped with a GPS device for positioning.
   17. The bag or luggage for convenient charging according
to claim 10 , wherein the power cable outlet is on a shoulder
strap of the bag.                                                 30
